DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-20 are currently pending in the application.
Claim(s) 2, 4, 8-20 have been restricted and withdrawn from consideration.
Claim(s) 1-7 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 04/15/2021 has been entered. Claims 1-20 remain pending in the application. The amendment to the claims filed on 04/15/2021 does not comply with the requirements of 37 CFR 1.121(c) because claims 2 and 4 are noted as “currently amended” and “original” and both should be noted as “withdrawn”.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., 
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Withdrawn claims 2 and 4 must be noted as withdrawn in all subsequent responses.

	Claim Objections
Claim(s) 1, 3, 5, 6, 7 is/are objected to because of the following informalities: 
All instances of where the limitation “the bottom plate” recited should be changed to read--the planar bottom plate-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 5-7 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a combination of angled flanges” however, it is unclear if this is referring to the same angled flanges “a plurality of spaced apart and angled flanges” previously recited or adding new ones. 
Claim 3 recites “wherein the planar bottom plate comprises a plurality of spaced apart and upwardly angled flanges arranged along its outer perimeter, so that the bottom plate comprises an outer perimeter having a combination of upwardly angled flanges and flat edges co-planar with the bottom plate capable of causing feed to be distributed outwardly and upwardly to a distribution range having a wide variation in scatter radius.” However, it is unclear if this is referring to the same bottom plate and angled flanges recited in claim 1 or requiring another set. 
	Claims 3, 5-7 are also rejected based on their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiring et al. (US2012/0085289A1) herein Quiring, in view of Morris (US20150047568A1).
Regarding claim 1:
Quiring teaches:
A broadcast feeder comprising: (Abstract and Figures)
a container configured for storing feed; (Figure 1, Reference 14, para0021)
a feed funnel coupled to an opening in the container configured to receive and guide feed falling from the container through the opening due to gravity;  (Figure 3, Reference 26, aligns to an opening in the hopper 14 (not shown), para0023-0024)
a motor-driven spinner mechanism disposed below the feed funnel configured to receive feed falling from the feed funnel and distributing the feed outwardly; (Figure 2, Reference 24, para0023,0031,0008-0009)
a top plate (Figure 1-2, Reference 20)
with an opening for accommodating the feed funnel, (Figure 1-2, Reference 28, para0023-0024)
where the top plate is mounted above the spinner mechanism; (see Figure 2 how the top plate 20 is mounted above the spinner mechanism 24)
and a planar bottom plate (Figure 1-2, Reference 22, para0026 “comprises a flat portion 40”)
mounted below the spinner mechanism (see figure 2 how the bottom plate 22 is mounted below the spinner mechanism 24)
and narrowly spaced from the top plate. (Figure 1-2, Reference 58, para0028-0030)
However, Quiring doesn’t teach:
and a planar bottom plate having a plurality of spaced apart and angled flanges arranged along its outer perimeter, so that the bottom plate comprises a perimeter with a combination of angled flanges and flat edges co-planar with the bottom plate capable of causing feed to be variably distributed outwardly and upwardly to a distribution range having a wide variation in scatter radius. 
Morris teaches:
a broadcast feeder (abstract and figures)
comprising a container (Fig 1-3, Reference 101)
an opening in the container configured to receive and guide food (Fig 1-3, Reference 104)
a planar bottom plate (Figure 1-3, Reference 210)
having a plurality of spaced apart and angled flanges arranged along its outer perimeter (Fig 2-3, see the three spaced apart and angled flanges arranged along the bottom plate’s perimeter)
the bottom plate comprises a perimeter with a combination of angled flanges and flat edges co-planar with the bottom plate (Fig 2-3, see how the perimeter of 210 is comprised of angled flanges (three shown) and the flat edges between them)
capable of causing feed to be variably distributed outwardly and upwardly to a distribution range having a wide variation in scatter radius. (Fig 1-3, para0019 see distribution range around the feeder 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom plate of Qurining such that it comprises a bottom plate with the angled flanges as taught by Morris to disperse the feed over a large area on the ground where the feed is located (Morris-0004).
	Regarding claim 3:
Quiring as modified by Morris discloses all the limitations of claim 1. Quiring doesn’t teaches:
wherein the planar bottom plate comprises a plurality of spaced apart and upwardly angled flanges arranged along its outer perimeter, so that the bottom plate comprises an outer perimeter having a combination of upwardly angled flanges and flat edges co-planar with the bottom plate capable of causing feed to be distributed outwardly and upwardly to a distribution range having a wide variation in scatter radius. 
Morris further teaches:
wherein the planar bottom plate comprises a plurality of spaced apart and upwardly angled flanges arranged along its outer perimeter, (Fig 2-3, see the three spaced apart and upwardly angled flanges arranged along the bottom plate’s perimeter)
 so that the bottom plate comprises an outer perimeter having a combination of upwardly angled flanges and flat edges co-planar with the bottom plate (Fig 2-3, see how the perimeter of 210 is comprised of upwardly angled flanges (three shown) and the flat edges between them)
capable of causing feed to be distributed outwardly and upwardly to a distribution range having a wide variation in scatter radius. (Fig 1-3, para0019, see distribution range around the feeder 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom plate of Quiring such that it comprises a bottom plate with the angled flanges as taught by Morris to disperse the feed over a large area on the ground where the feed is located (Morris-0004).
Regarding claim 5:
Quiring as modified by Morris discloses all the limitations of claim 1. Quiring further teaches:
wherein at least one of the top and bottom plates is planar. (Figure 1-2, Reference 22, para0026 “comprises a flat portion 40”)
Regarding claim 6:
Quiring as modified by Morris discloses all the limitations of claim 1. Quiring further teaches:
wherein the top and bottom plates have a shape selected from the group consisting of circular, square, rectangular, pentagonal, and hexagonal. (Figure 3+4, see how the top plate 20 and bottom plate 22 are circular).
Regarding claim 7:
Quiring as modified by Morris discloses all the limitations of claim 1. Quiring further teaches:
wherein the bottom plate comprises a plurality of lateral openings (Figure 2,
	References 52)
for accommodating supports for a control box. (Figure 1-2, Reference 18,
	para0027)
Quiring doesn’t teach:
wherein the top plate comprises a plurality of lateral openings for accommodating supports for the control box.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Quiring to comprise a plurality of lateral opening
in the top plate as well as the bottom plate, since it has been held that mere duplication
of the essential working parts of a device involves only routine skill in the art. St. Regis
Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification
because comprising a plurality of lateral openings on the top plate in addition to the
bottom plate further strengthens and secures the control box onto the broadcast feeder.
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered and not fully persuasive. 
In regards to applicant’s arguments about the withdrawal of claims 2+4
The examiner points the applicant to page 1 of the response to Election/Restriction filed 11/16/2020. The applicant elected without traverse Group I AND Species A, Species 2: Fig. 5B. The examiner asserts that claims 2+4 are directed towards non-elected species of the Plate
In regards to applicant’s arguments regarding the 102 rejection in view of Quiring and the 103 rejection in view of Quiring as modified by Hernandez. 
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Quiring as modified by Morris. See rejection above. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the feeders of the art:
US 5820035 A
US 3195508 A
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643